Title: General Orders, 12 September 1776
From: Washington, George
To: 



Head Quarters, New York, sept: 12th 1776.
FranklinCongress.


The difficulty of procuring Milk, and other proper Food for the sick, has induced the General to establish an Hospital, where those Necessaries can be procured in plenty—The regimental Sick are therefore to be immediately mustered for this purpose—One of the Hospital Surgeons will attend with the regimental Surgeon—such as are able to remove themselves will be allowed so to do, under the care of a proper officer—A suitable officer, not under the rank of a Captain, is to be appointed by the Brigadier, out of each Brigade, to attend such sick of each Brigade, as cannot remove themselves; they are, under the Advice of the Surgeon, who also attends, to see that all proper care is taken for their comfort, while removing, and afterwards.
The same Court Martial which tried Major Popst to try Major Hetfield, charged with “Making a false Report of the Guards.”
As the care of the sick is an object of great Importance, The General directs, that a person, not under the rank of a Captain, be also appointed in like manner, in each Brigade, who shall be empowered to procure Necessaries for them, and Monies furnished for that purpose; he taking care that the utmost regularity and Care be used.

John Porter Esqr: is appointed Paymaster to Col. Ward’s Regiment, in the Continental service.
